Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 11/25/2020
Claims 1, 7 and 12 have been amended
Claims 1-17 and 20 are presented for examination
This action is Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher (US 2008/0190951) in view of Upton (US 520,505).

1: Gallagher discloses a lid for a bucket having a rim channel, wherein the rim channel defines a mouth of the bucket, and plural bail mounts in the rim channel, the lid comprising:

a rear lid portion 74 comprising a top surface and a bottom surface; 

a front lid portion 76 comprising a top surface and a bottom surface, peripheral margins 62 of the bottom surfaces of the rear and front lid portions being configured to engage a rim channel of a bucket; and

plural cut outs 86 in the peripheral margins 62 of at least one of the rear and front lid portions 74, 76 configured to receive, respectively, plural bail mounts of a bucket (fig. 2A);

wherein the front and rear lid portions are configured to engage one another such that the lid is suitable for covering substantially all of the mouth of a bucket, and wherein the front and rear lid portions are separable from one another (fig. 2B, 7B and 11).

Gallagher fails to disclose detachable lid sections. Upton teaches lid sections 8 that detach from one another to assist in accessing the contents of the container (fig. 1 and 2). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the lid sections of Gallagher to become detached as with the lid sections of Upton in order to ease access into the container. 

It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention was made to have the lid sections separable, since it has been held 
  
2: Gallagher-Upton discloses the lid s in claim 1, wherein at least one of rear lid portion 74 and front lid portion 76 includes a downwardly recessed portion 82 (Gallagher; fig. 2A,C). 

3: Gallagher-Upton discloses a recessed lid as in claim 2configured to receive the bottom of a bucket having the ability to be stacked upon (Gallagher; fig. 1).
 
4: Gallagher-Upton discloses the lid as in claim 2, wherein the recessed portion is configured to engage an inner surface of a rim channel of a bucket (Gallagher; fig. 4B).

6: Gallagher-Upton discloses a lid as in claim 1, wherein the front lid portion 74 is further configured to hingedly connect to the rear lid portion 76 so that the front lid portion is pivotable between open and closed positions (Gallagher; [0061]; fig. 11).


Claims 5, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher (US 2008/0190951) in view of Upton (US 520,505) in view of Shackelford (US 6,866,172).

5: Gallagher-Upton discloses front and rear lid sections as applied to claim 1 but fails to disclose a flat back. Shackelford teaches the lid as in claim 1, wherein the bucket 11 has a semi-circular configuration with a flat back, and wherein the front lid portion has a semi-circular configuration and the rear lid portion has a flat back configured to match the flat back of the 

It is noted that it would have been an obvious matter of design choice to change the rounded sides of at least one lid to be flat, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 214.04 IV B   
It is noted that the entire structure 66 and 90 is looked to as a single structure or hinge connecting the front and rear portions.

7: Gallagher discloses a lid 19 for a bucket 14 having a rim channel 30 in the rim channel, the lid comprising:

a rear lid portion 78 with a top surface and a bottom surface,

a front lid portion 78 hingedly 66 connected to the rear lid portion so that the front lid portion is pivotable between open and closed positions, the front lid portion having a top surface and a bottom surface, peripheral margins of the bottom surfaces of the rear and front lid portions being configured to engage a rim channel of a bucket ([0060-0062] also fig. 2C); and

wherein the front and rear lid portions are separable from one another (fig. 2B, 7B and 11).

Gallagher fails to disclose an offset hinge. Gallagher 2 (alternate embodiment) teaches wherein the hinged connection 314, 318, 322, 326 between the front 330 and rear 344 lid portions is offset from a center of the lid (fig. 12C). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the hinge of Gallagher with an offset hinge of Gallagher 2 in order to assist in easily folding the lid for storage.



It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the lid sections separable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice, see M.P.E.P. § 2144.04 V(B).

Gallagher discloses front and rear lid sections as applied to claim 1 but fails to disclose a flat back. Shackelford teaches the lid as in claim 2, wherein the bucket 11 has a semi-circular configuration with a flat back, and wherein the front lid portion has a semi-circular configuration and the rear lid portion has a flat back configured to match the flat back of the bucket (fig. 2). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Gallagher to include the flat back of Shackelford in order to assist the user in easily maneuvering the bucket during use.

It is noted that it would have been an obvious matter of design choice to change the rounded sides of at least one lid to be flat, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 214.04 IV B   



9: Gallagher-Upton discloses the lid as in claim 8 further comprising at least one locking tab 374 configured to secure the lid to a rim channel of a bucket (Gallagher; [0078]).

10: Gallagher-Upton discloses the lid as in claim 8, wherein at least one of the rear lid portion and the front lid portion includes a downwardly recessed portion 82 (Gallagher; fig. 2B).

11: Gallagher-Upton discloses the lid as in claim 10, wherein the recessed portion is configured to engage an inner surface of a channel of a bucket (Gallagher; fig. 4B).

Claims 12-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher (US 2008/0190951) in view of Shackelford (US 6,866,172) in view of Conway (US 2015/0158172).

12: Gallagher discloses a lid for a bucket 14/19 having a rim channel 30, the rim channel defining a mouth of the bucket, the lid comprising:

a lip 62 positioned to the exterior of and overhang a bucket rim channel (fig. 2B);

plural cut outs 86 in the peripheral margin 62 configured to receive plural bail mounts of a bucket; and

at least one flex zone 132, wherein the at least one flex zone comprises an area of reduced thickness of the lid that is capable of being flexed to facilitate placing the lid onto a bucket and over at least one bail mount of a bucket ([0066] also fig. 6C).



It is noted that it would have been an obvious matter of design choice to change the rounded sides of at least one lid to be flat, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 214.04 IV B   

Gallagher discloses a lid having the option of being made of a flexible material (abstract) but does not include a substantially rigid material. Conway discloses a lid 14 for a container 10 being made of a substantially rigid container lid [0038]. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Gallagher to include the rigid material of Conway in order to assist in maintaining the integrity of the lid with use.

13: Gallagher-Shackelford-Conway discloses the lid as in claim 12, wherein at least one of the plural cut outs 86 is adjacent to a flex zone 70 (Gallagher; fig. 2A).

14: Gallagher-Shackelford-Conway discloses the lid as in claim 13 further comprising at least one locking tab 124 configured to secure a lid to the rim channel of a bucket (Gallagher; fig 6C).

15: Gallagher-Shackelford-Conway discloses the lid as in claim 13, further comprising a downwardly recessed portion 82 (Gallagher; fig. 2A).



17: Gallagher-Shackelford-Conway disclose a lid as in claim 16, wherein the lid is made of a food grade material (Gallagher; [0074]).

19: Gallagher-Shackelford-Conway disclose the lid as in claim 12 wherein the plural cut outs 86 are positioned on an axis that is parallel to the flat back (straight back hinge 66) of the lid (Gallagher; fig. 1).

20: Gallagher-Shackelford-Conway disclose the lid as in claim 19, further comprising a downwardly recessed portion 82 configured to engage an inner surface of a rim channel of a bucket (Gallagher; fig. 4B).

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/RAVEN COLLINS/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735